Title: To Thomas Jefferson from Caesar Augustus Rodney, 1 March 1807
From: Rodney, Caesar Augustus
To: Jefferson, Thomas


                        
                            Sir,
                            
                            
                                1 March 1807
                            
                        
                        It is of importance that every material fact relative, to the late conspiracy against the constitution and
                            laws of the United States should be accurately ascertained. This is essentially necessary for the purposes of public
                            justice. I take the liberty therefore of enclosing you, by the directions of the President, a copy of interrogatories
                            calculated for the examination of those persons within your knowledge, who can testify to any material fact on the subject
                            of that conspiracy. You will please to take their depositions before any Judge or Justice of the Peace of your county, and
                            transmit them to the office of the Secretary of State as soon as you can with convenience.
                        It is unnecessary to add any incentive to the discharge of a patriotic task. You must be sensible that our
                            country calls for a complete investigation of those projects which have threatened its peace and safety. At such a time it
                            becomes not only the duty, but the interest of every good citizen to step forward, and communicate to the government any
                            information he may possess which may contribute to the general welfare.
                        Yours, Respectfully,
                        
                            C: A. Rodney
                            
                        
                        
                            INTERROGATORIES. 
                            1. Do you know Aaron Burr, late of the state of New York, and how long have you known him? Have you been
                                well or intimately acquainted with him, and when did your acquaintance commence?
                            2. Have you at any and what time, had any conversation with the said Aaron Burr, or any of his
                                associates, or any person or persons who acknowledged themselves such on the subject of any and what expedition or
                                enterprize, which they had prepared or were about to prepare, or set on foot within the territory or jurisdiction of
                                the United States, or without the limits of the same? If yea; relate all the said conversation fully, particularly,
                                and at large.
                            3. Was it a military expedition or enterprize? And if it were; what were the ostensible objects of the
                                same? What number of men associated and combined for the purpose of accomplishing those objects? What were the names
                                of all or any of them? In what manner were they associated and combined? Were any and what number of men, and what
                                were the names of all or any of them, enlisted in the service of the said Aaron Burr, and his associates, and by whom
                                were they enlisted? Did they or any of them, receive any bounty money, cloathing, arms, ammunition, provisions,
                                equipments or pay? At what place or places were they enlisted, and when and where were they to rendezvous? In what
                                manner were they to reach the place of rendezvous? Were they to move forward under various pretexts and different
                                pretences in small bodies, or trifling numbers? Were they to assume the characters of common travellers on the road,
                                or were they to march like soldiers, on their way to the destined point, place or places of rendezvous?
                            4. According to the best of your knowledge, information and belief, what were the real objects of the
                                said Aaron Burr and his associates? Was the said military expedition intended against the dominions or provinces of
                                any foreign prince or state, with whom the United States are at peace? And as the means of accomplishing such unlawful
                                objects, did they intend to revolutionize the territories of Louisiana, Mississippi or New Orleans, to put down the
                                existing governments in all or either of them, to seize the shipping and plunder the banks at New Orleans, to seize on
                                any arms, ammunition or warlike stores and provisions wherever they were to be found in the said territories or either
                                of them, for the purpose of equipping themselves for the conquest of the Floridas or of Mexico? Were they to assemble
                                on any, and what day, and at what place, to the amount of five hundred men or more, and was the said Aaron Burr
                                rapidly to descend the Mississippi, with the first five hundred so assembled, as far as the town of Natches; to usurp
                                the powers of the government of the Mississippi territory, and to proceed from thence to seize on Baton Rouge, and
                                afterwards to revolutionize the territory or city of Orleans, and proceed to the conquest of Mexico?
                            5. Or was not their object to separate the western states and territories of the United States, from the
                                Atlantic states, to establish by force of arms an independent government, of which the said Aaron Burr was to be the
                                Monarch or Emperor, and the capital of which was to be fixed at New Orleans? Or did they extend their views so far, as
                                ultimately to contemplate a complete and total revolution by force, throughout the United States, so as to reduce them
                                to subjection, under the government of the said Aaron Burr, and his associates? Have you heard at any, and what time,
                                the said Aaron Burr say, that with five hundred men he either could or would send the President of the United States
                                to Monticello, or assassinate him, intimidate Congress to pass the government of the United States into his own hands,
                                and effect by force the destruction of the federal constitution, and a complete revolution in the country? Or what
                                have you heard him say on this particular subject? Relate fully and at large as if you were thereunto specially
                                interrogated.
                            6. Were all or any of the aforesaid objects embraced by the plan or scheme of the said Aaron Burr, and
                                his associates, or was their object merely to settle on lands situated on the Washita, said to have been purchased by
                                the said Aaron Burr of a certain Baron Bastrop, or a certain Mr. Lynch? If yea; when and in what manner did the said
                                Aaron Burr purchase the said lands, what sum of money or other consideration did he give or pay for the same? What
                                title had the said Baron Bastrop or the said Lynch to the said lands, and how many acres does the said purchase
                                contain? What description of people and what implements of husbandry are proper for the first settlement and culture
                                of such lands? If the settlement of these lands was really the object of the said Aaron Burr and his associates, what
                                was the necessity or occasion of the mystery which enveloped their expedition, and the studied secrecy in which their
                                enterprize was concealed?
                            7. Do you know whether the said Aaron Burr was insolvent or not, or from whom he procured the funds for
                                the expedition or enterprize? Whether he was aided and assisted by any and what foreign prince, potentate, or power,
                                or by the agent or agents, naming them particularly, of any foreign prince, potentate or power?
                            8. According to the best of your knowledge, information and belief, relate what number of the associates
                                of the said Aaron Burr have been collected together, at what time, and at any and what place or places, describing
                                particularly the state and county, or the territory and county in which they were assembled? In what manner did they
                                assemble; were they in arms or military array; or had they arms, ammunition and warlike stores close at hand, and in
                                what quantity? Did they act and move as a military body; were they under the command of the said Aaron Burr, as their
                                chief, and inferior officers of his appointment? Were they at any and what time and place with guards fixed and
                                centinels, in a posture of war or rebellion against the United States or any of its territories, or of any individual
                                state, particularly at Blennerhasset’s island in the state of Virginia, at or near the mouth of Cumberland river in
                                Kentucky, or at Bayou Pierre in the Mississippi territory? What number of men or boats were assembled at either of the
                                said places?
                            9. Do you know of any vessels or boats, and how many, and of what description, built for col. Burr and
                                his associates on the rivers Mississippi and Ohio, or any of the waters which empty into the said rivers? If yea; by
                                whom and when were they built, at what particular place or places, and what were their dimensions, form and
                                construction? Were they calculated for coasting and sea voyages, or only for the navigation of the Mississippi and its
                                tributary streams? What was their tonnage, and how many barrels of flour would they contain? What number of men were
                                they calculated to carry, and in what manner were they navigated; was it with oars or sails or both?
                            10. Do you know what quantity and kind of arms, ammunition, warlike stores, or provisions were put on
                                board any and which of the said vessels or boats, and at what particular place, by or for the use of the said Aaron
                                Burr and his associates, and who furnished the said arms, ammunition, warlike stores or provisions? What number of
                                men, and of what description were they; young or old; farmers or mechanics; or what trade, profession or calling, who
                                embarked on board any and which of the said boats, and at what particular place did they embark? In what character or
                                capacity did they go under the said Aaron Burr and his associates?
                            11. Did the said Aaron Burr or any of his associates endeavor or attempt to persuade you to join in their
                                expedition, and what were the promises he or they made and the temptations they offered?
                            12. Have you at any and what time had any written correspondence or communication with the said A. Burr
                                or any of his associates in any manner relating to the said expedition; or have you received any letters from him or
                                them or any of them? Is the original letter or communication in your possession? If yea; annex the same or a copy
                                thereof to your deposition, and if the said letters or communication be lost or destroyed, state particularly the
                                contents thereof. Or have you seen or read any letter or communication from the said Aaron Burr or any of his
                                associates? If yea; in whose possession was it, to whom was it addressed, and what was the purport thereof?
                            
                        Lastly. Do you know of any other matter or thing which will tend to unfold the real objects of Aaron Burr
                                and his associates, and to expose their unlawful acts and conduct? If yea; relate the same as fully as if you were
                                thereunto particularly interrogated.
                        
                    